DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
In the amendment to the claims filed 7-12, lines 5-10 should have been underlined as these limitations were not part of originally filed claim 1, but represent similar limitations that were previously presented as part of claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froggatt US 2007/0138071 in view of Landau et al. US 2010/0143431, EP 3 235 897 and Onoue et al. US 2004/0222145.

	Claims 1 and 4, Froggatt teaches a bioactive filter comprising: a spherical or oval body coated with a noble metal, silver, wherein the spherical filter body includes a mesh  and thus the mesh is coated with the noble metal (fig. 1-5, paragraph 7-11, 14-15, 38-40). Froggatt teaches that a silver compound could be used but does not explicitly teach the use of another noble metal or the use of two hemispherical stainless steel filter parts having collars connected by a ring.
	Landau teaches an antibacterial coating comprising the noble metals silver and ruthenium (paragraph 15). It would have been obvious to one of ordinary skill in the art to use the coating of Landau because the addition of Ruthenium allows for quicker release of silver ions allowing more efficient killing of microorganisms (paragraph 17, 20).
	EP teaches a bioactive filter comprising a spherical filter body that includes two hemispherical filter parts made of stainless-steel wire mesh, which are connected to one another, each filter part has an outwardly projecting collar on its open side (fig. 1-3, paragraph 11). Froggatt is silent as to how the sphere of steel wire mesh is actually constructed, therefore one of ordinary skill in the art would look to the prior art, such as EP, for direction as to how to construct a sphere of steel wire mesh. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The use of stainless steel would also be obvious because the filter body of Froggatt is intended to be used in an aqueous environment and one of ordinary skill in the art would readily recognize that stainless steel is corrosion resistant in an aqueous environment. EP teaches the hemispherical portions are connected to each other through a hinge at one side of the sphere. One of ordinary skill in the art would readily recognize this hinge structure to be a ring that passes through a hole in each collar as is shown in figures 1 and 3 of EP. However, ring clamps that connect two collars are a well-known type of connection apparatus in the art as demonstrated by Onoue, clamping ring (30) that holds flanges (18) and (26) together (fig. 1-2). The claim would have been obvious because the substitution of one known element, the clamp ring of Onoue, for another, that of EP, would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 5 merely recites an intended use of the apparatus and does not provide any further structural limitations to the apparatus. However, in order for the bioactive filter of Froggatt in view of Landau to provide antibacterial functionality the noble metals must necessarily be in moisture contact with the surrounding environment.
	Claims 6 and 12, Landau further teaches bimetallic particles (paragraph 16); and an additional reaction enhancing substance (paragraph 15, 45, 49).
Claim 7 recites the method by which the noble metals are applied to the wire mesh which renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The method of applying the noble metals of Landau is deemed a structural equivalent to the processes recited in claim 7.
Claims 8-10 recite only intended uses of the apparatus and do not provide any further structural limitations to the apparatus.
Claim 11 recites the method by which the ring is attached to the collars which renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The method of attaching the ring of EP and Onoue is deemed a structural equivalent to the processes recited in claim 11.

Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the recited ring are addressed in the body of the rejection above.
Applicant argues that the office action only provides a conclusory statement to combine Froggatt and Landau. The rationale provided in the office action is stated below:
It would have been obvious to one of ordinary skill in the art to use the coating of Landau because the addition of Ruthenium allows for quicker release of silver ions allowing more efficient killing of microorganisms (paragraph 17, 20).
The reason to use the coating of Landau is because the coating of Landau includes both silver and Ruthenium in contrast to just a silver coating in Froggatt. The addition of Ruthenium allows for a quicker release of silver ions, as taught by Landau. The release of silver ions allows for efficient killing of microorganisms which is the express purpose of the both Froggatt and Landau. Therefore, the rejection puts for an articulated reasoning with rational underpinnings for why one of ordinary skill in the art would use the coating of Landau in the apparatus of Froggatt and thus establishes a prima facia case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778